UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 98-11439
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HENRY VINZIEL INGRAM,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:98-CR-235-ALL-H
                       - - - - - - - - - -

                         December 1, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Henry Vinziel Ingram argues that the district court erred by

denying his motion to suppress because the facts presented at the

suppression hearing show that the police officer’s pat-down

search of Ingram was not reasonably justified.    In the context of

the denial of a motion to suppress, we view the evidence in the

light most favorable to the prevailing party which, in this case,

is the Government.   See United States v. Michelletti, 13 F.3d
838, 841 (5th Cir. 1994)(en banc).   The ultimate conclusion



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-11439
                                  -2-

whether an investigatory stop and frisk is reasonable is a

conclusion of law that is reviewed de novo.     See id.

     Ingram concedes that he was lawfully detained by the police

officer.   Once an individual has been lawfully detained, the

police may perform a limited protective search for concealed

weapons if they justifiably believe the individual is armed and

presently dangerous.     See United States v. Rideau, 969 F.2d 1572,

1574 (5th Cir. 1992)(en banc).    The facts in this case support

the district court’s finding that the police officer’s search of

Ingram was reasonable.     See Michelletti, 13 F.3d at 841 (district

court’s denial of a motion to suppress should be upheld “‘if

there is any reasonable view of the evidence to support it.’”)

(citations omitted).

     AFFIRMED.